Citation Nr: 0734235	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-32 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left wrist injury, currently evaluated as 50 percent 
disabling.

2.  Entitlement to special monthly compensation based on loss 
of use of the left hand.

3.  Entitlement to an extension of a period of a temporary 
total rating, beyond January 31, 2005, under the provisions 
of 38 C.F.R. § 4.30 (2007), based on convalescence following 
surgery in October 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1950.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in March 2005, the RO denied the 
veteran's claim for an increased rating for residuals of a 
left wrist injury and for an extension of a period of a 
temporary total rating, beyond January 31, 2005, under the 
provisions of 38 C.F.R. § 4.30, based on convalescence 
following surgery in October 2004.  In addition, the veteran 
has appealed a September 2005 rating decision that denied the 
veteran's claim for special monthly compensation based on 
loss of use.

The veteran was scheduled to testify at a videoconference 
hearing in August 2007, but failed to report for it.

The issue of entitlement to an extension of a period of a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30, based on convalescence following surgery in October 
2004 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.



FINDINGS OF FACT

1.  The veteran's left wrist disability is manifested by 
limitation of motion of the hand and wrist, and decreased 
sensation and dexterity, but is not productive of more than 
severe incomplete paralysis.

2.  There is no clinical evidence of loss of use of the left 
hand.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
residuals of a left wrist injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2007).

2.  The criteria for special monthly compensation based on 
loss of use of the left hand have not been met.  38 U.S.C.A. 
§§ 1114(l), 5107 (West 2002); 38 C.F.R. § 3.350(a)(2) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2005 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for an increased rating, to include 
the need to submit evidence of a current disability, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  A September 
2005 letter provided the appropriate information pertaining 
to the veteran's claim for special monthly compensation based 
on loss of use of a hand.  A March 2006 letter advised the 
veteran of the evidence needed to establish a disability 
rating and effective date.  The claim for an increased rating 
was last readjudicated in June 2006, and the claim for 
special monthly compensation was last reconsidered in March 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA 
outpatient treatment records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for an increased rating and 
for special monthly compensation based on loss of use of a 
hand, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing at the RO, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 70 percent evaluation may be assigned for complete 
paralysis of the median nerve of the major extremity.  The 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances.  A 50 percent evaluation is assignable for 
incomplete paralysis of the median nerve of the major 
extremity that is severe.  Diagnostic Code 8515.

The evidence supporting the veteran's claim includes his 
statements and some of the findings in the VA medical 
records.  The January 2005 VA examination disclosed that 
movements of the left wrist were restricted, and there was 
some decrease in muscle strength.  The veteran was not able 
to oppose his thumb to the third and fourth fingers.  The 
record reflects that the veteran continued to receive therapy 
for his left wrist injury through April 2005, when it was 
discontinued as there had been no change in his sensations.  
The Board also points out that when he was examined by the VA 
in December 2005, the veteran was unable to make a fist.  He 
exhibited decreased sensation over the median nerve 
distribution of his left hand, and he had decreased strength 
and dexterity.

The evidence against the veteran's claim includes the 
findings on the VA examinations in January and December 2005.  
Initially, the Board observes that there was no significant 
muscle atrophy of the left hand at the time of the January 
2005 examination.  Although limited, the veteran did have 
movement of the fingers of his left hand.  A March 2005 
occupational therapy record revealed that the range of motion 
of the veteran's wrist increased from January to March and 
that he had met the goals of therapy to that point.  His grip 
strength also increased.  The December 2005 VA examination 
demonstrated no motor deficits or muscle atrophy.  The Board 
acknowledges that range of motion of the wrist and hand was 
limited due to pain.  The fact remains, however, that the 
findings do not demonstrate complete paralysis of the median 
nerve.  There is no clinical evidence of absence of flexion 
of the index finger or feeble flexion of the middle finger; 
that the veteran was unable to flex the distal phalanx of the 
thumb, or other findings supporting a 70 percent rating.  In 
this regard, the examiner indicated that the veteran's hand 
and wrist were not painful on motion.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
of the severity of his left wrist disability.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for a higher rating for 
residuals of a left wrist injury.  

	II.  Special monthly compensation 

Special monthly compensation will be granted if the veteran, 
as the result of service-connected disability, has suffered 
the anatomical loss or loss of use of both feet, or of one 
hand and one foot, or is blind in both eyes, with 5/200 
visual acuity or less, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l).  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump without 
prosthesis.  38 C.F.R. § 3.350(a)(2).

The Board acknowledges that the veteran has a significant 
left wrist disability.  In order to find that he is entitled 
to special monthly compensation based on loss of use of the 
hand, however, the record must show that no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow.  Such a conclusion cannot be made in this case.  The 
VA examinations of January and December 2005 reveal that the 
veteran has some motion of his hand and wrist.  The examiner 
noted in December 2005 that he had limited use of his left 
hand.  The fact remains, however, that while the veteran's 
disability is severe, it does not approach the level required 
for a finding of loss of use.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for special monthly compensation based on 
loss of use of the left hand.


ORDER

An increased rating for residuals of an injury to the left 
wrist is denied.

Special monthly compensation based on loss of use of the left 
hand is denied.


REMAND

The veteran also asserts that he is entitled to an extension 
of the temporary total rating.  

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  This law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
claim for an extension of a temporary total rating under the 
provisions of 38 C.F.R. § 4.30.  The Board notes that the 
January 2005 letter sent by the VA to the veteran was not 
adequate inasmuch as it informed the veteran of the evidence 
necessary to establish entitlement to an increased rating, 
and not what was required for a claim pursuant to 38 C.F.R. 
§ 4.30.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a VCAA notice 
letter as to the claim for an extension of 
a temporary total rating under the 
provisions of 38 C.F.R. § 4.30, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, 38 C.F.R. § 3.159, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent.  The letter should also advise 
the veteran that an effective date for the 
award of benefits will be assigned if the 
claim is granted, in accordance with 
Dingess.

2.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


